Contact: Mike Murphy Chief Financial Officer (256) 747-9800 CAVALIER REPORTS PROFITS FOR THE QUARTER AND THE YEAR ENDED DECEMBER 31, 2008 Addison, Ala. (February 12, 2009) – Cavalier Homes, Inc. (NYSE Alternext US: CAV) today announced profitable financial results for the fourth quarter and year ended December 31, 2008. Net income for the fourth quarter of 2008 was $2,161,000 or $0.12 per basic and diluted share compared with a net loss of $1,017,000 or $0.06 per basic and diluted share in the same quarter last year.For the year, net income was $3,349,000 or $0.18 per basic and diluted share compared with a net loss of $8,519,000 or $0.46 per basic and diluted share for 2007. Net sales for the fourth quarter of 2008 fell 48% to $27,046,000 from $52,241,000 for the fourth quarter of 2007.Net sales in the prior-year quarter included $10,368,000 for the shipment of 213 homes under contracts with the Mississippi Emergency Management Agency (MEMA).For the full year, net sales decreased 21% to $164,405,000 in 2008 compared with $206,884,000 in 2007.Net sales to MEMA totaled $13,905,000 and $17,146,000 for 2008 and 2007, respectively. Commenting on the results, Bobby Tesney, President and Chief Executive Officer, said, "We are very pleased to report net income for the fourth quarter of 2008 and the full year in the face of challenging times.During the quarter, we maintained our focus on right-sizing our company to match sales levels, which resulted in lower selling, general and administrative expenses and improved gross margins.As we 2008 Results Page 5 February 12, 2009 Cavalier Homes, Inc. Data Sheet – Unaudited (Continued) (in thousands, except ratios and per share amounts) December 31, 2008 December 31, 2007 BALANCE SHEET SUMMARY Cash and cash equivalents $ 31,198 $ 22,043 Accounts receivable, less allowance for losses 2,946 6,208 Notes and installment contracts receivable, net 1,406 5,761 Inventories 15,353 20,537 Other current assets 744 3,681 Total current assets 51,647 58,230 Property, plant and equipment, net 25,695 27,824 Other assets 3,453 5,323 Total assets $ 80,795 $ 91,377 Current portion of long-term debt and capital lease obligation $ 707 $ 834 Notes payable 253 510 Accounts payable 2,663 4,720 Amounts payable under dealer incentive programs 2,778 3,619 Estimated warranties 10,100 11,720 Other current liabilities 10,484 16,065 Total current liabilities 26,985 37,468 Long-term debt and capital lease obligation, less current portion 959 3,678 Other long-term liabilities 255 247 Stockholders' equity 52,596 49,984 Total liabilities and stockholders' equity $ 80,795 $ 91,377 OTHER INFORMATION Working capital $ 24,662 $ 20,762 Current ratio 1.9 to 1 1.6 to 1 Ratio of long-term debt to equity 0.02 to 1 0.07 to 1 CIS installment loan portfolio $ 3,543 $ 9,844 Number of shares outstanding 17,598 18,430 Stockholders' equity per share $ 2.99 $ 2.71 -END-
